Title: To George Washington from Sebastian Bauman, 22 May 1789
From: Bauman, Sebastian
To: Washington, George



Sir,
New york the 22 May 1789.

I take the liberty to address your Excellency as an Applicant whose past service has Rendered his present situation an Object of your Patronage. Your Excellency designed me at the Close of the late War to Continue at West Point with the Artillery upon the peace Establishment, Which Caused in a great degree my present Disagreeable Situation; For, the hasty Dessolution of my Corps by Congress nearly a year after the Army was Disbanded—After I had made every necessary Arrangement for myself and familey, on the Supposition to Continue as pointed out to me, I had given up every other pursuit and prospect I might then have had in New york for a future maintenance in Civil life—But this is gone, therefore I beg your Excellency to

place me into a Different mode of life, Different from that I now Unsuccessfully pursue, for want of that Capital which (I may honestly say) I have Sacrificed from zeal, long service, and in daily pur[s]uit for the Honor of my Country.
I have but few friends on the Score of fameley Connexion who can interest themselves in my behalf. therefore I Trust to you Sir, to my past Service, and to my integrity, the latter of which has thus far Recommended me to the Community at Large. Should you therefore be so good and give me some Appointment, either in the Military or Civil Department adequate to my Abilities, You would do not only a Charitable act, and I flatter myself a popular one. I am with profound respect Your Excellencys Most Obd. & very humble Servt

S. Bauman
Late major of the 2d Regmt of Artillery

